Citation Nr: 0323682	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 21, 1995 for 
an award of compensation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to May 
1972.  The Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for post-traumatic 
stress disorder in a March 1996 rating decision, and assigned 
a June 21, 1995 effective date for the award of compensation.  
The veteran appeals the effective date of the award.  

(Originally, a 30 percent rating had been assigned effective 
from June 21, 1995.  However, after the veteran appealed the 
30 percent rating, the RO changed the initial rating to 100 
percent effective from June 21, 1995.)


FINDING OF FACT

The veteran's first formal or informal claim for compensation 
for post-traumatic stress disorder was received on June 21, 
1995.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 1995 for 
an award of VA compensation for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400(b)(2)) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the June 1995 VA Form 
21-526, VA's March 1996 rating decision, the December 1999 
statement of the case, and the November 2002 supplemental 
statement of the case, which contained provisions of 
38 C.F.R. enacted pursuant to the VCAA.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained.  VA and 
private medical records have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Analysis

A review of the evidence of record reveals that the veteran 
was discharged from the service in May 1972 and that his 
first claim for compensation was received on June 21, 1995.  
See his DD Form 214 and the VA Form 21-526 received on June 
21, 1995.  Thereafter, in a March 1996 rating decision, 
service connection for post-traumatic stress disorder was 
established and his post-traumatic stress disorder is 
currently rated as service-connected and 100 percent 
disabling with the award of compensation effective from June 
21, 1995.

The veteran (including through his spouse in March 2003) 
asserts that an earlier effective date is warranted because 
he asked for help with his condition in January 1972 and 
since he was disabled with severe post-traumatic stress 
disorder at the time of his service discharge.  Also, he was 
treated for severe depression by a private health care 
provider in 1973.  Furthermore, in 1987, he applied for state 
medical assistance.  The medical assistance administration 
required him to apply to VA for anything he might be eligible 
for even if he was not eligible with VA.  That was the first 
contact he had with VA.  Then, for a time, he did try to get 
mental health help from the VA clinic in Sacramento.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2), the 
effective date for an award of disability compensation is the 
day following service discharge if a claim is received within 
1 year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the veteran did not file a formal or an 
informal claim within one year of service discharge or until 
June 21, 1995.  His original formal compensation claim on the 
form prescribed by the Secretary (VA Form 21-526) was 
received on June 21, 1995.  No communication from him prior 
to that date, constituting an informal claim for VA 
compensation, is of record.  See 38 C.F.R. § 3.155;  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); and Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  

The January 1972 service medical record which was alluded to 
by the veteran's wife in March 2003 (and, similarly, later 
1972 service medical records) was a service treatment record.  
It does not identify VA compensation for post-traumatic 
stress disorder as a benefit being sought.  Moreover, it was 
not received by VA until after the veteran filed his formal 
claim on June 21, 1995.  Furthermore, it does not reference 
post-traumatic stress disorder.

The 1972 private medical record referenced by the veteran's 
wife in March 2003 does not constitute an informal claim for 
VA compensation for post-traumatic stress disorder because it 
does not identify VA compensation for post-traumatic stress 
disorder as a benefit being sought.  Moreover, it was not 
received by VA until after the veteran filed his formal claim 
on June 21, 1995.  The same applies with respect to October 
1987 private medical records received after June 21, 1995, 
diagnosing post-traumatic stress disorder.  They do not 
identify VA compensation for post-traumatic stress disorder 
as a benefit being sought.  

None of the VA medical records dating from July to August 
1987 constitute an informal claim for VA compensation for 
post-traumatic stress disorder because they do not identify 
VA compensation for post-traumatic stress disorder as a 
benefit being sought and they do not indicate an intent to 
apply for service connection for post-traumatic stress 
disorder.  They describe the veteran's psychiatric symptoms 
and service experiences and indicate that psychiatric 
diagnoses including post-traumatic stress disorder were being 
considered.  However, they do not indicate an intent to apply 
for service connection for post-traumatic stress disorder.  
There is no communication in them to the effect that the 
veteran's intent was to apply for service connection for 
post-traumatic stress disorder.  Furthermore, action 
indicating an intent to apply for service connection for 
post-traumatic stress disorder is not apparent.

A May 1988 Social Security Administration disability 
determination decision do not constitute informal claims.  
While they report post-traumatic stress disorder, they do not 
identify VA compensation for post-traumatic stress disorder 
as a benefit being sought and do not indicate an intent to 
apply for service connection for post-traumatic stress 
disorder.  Moreover, they were received after June 21, 1995.

After a thorough and careful review of the evidence, the 
Board concludes that no claim, formal or informal, for 
service connection for post-traumatic stress disorder, was 
received prior to June 21, 1995.

Under 38 C.F.R. § 3.400(b)(2), the effective date for the 
award of disability compensation can be no earlier than the 
date of the receipt of the claim, which is the effective date 
already assigned.  Accordingly, an earlier effective date 
than June 21, 1995 for an award of disability compensation 
for post-traumatic stress disorder must be denied.

The effective date of an award is based upon a variety of 
factors, including date of service, date of claim, date 
entitlement arose, and liberalizing law or VA issue.  

In this case, the competent evidence establishes a diagnosis 
of post-traumatic stress disorder in the mid- to late 1980's.  
The veteran was discharged from service in 1972, but did not 
file a claim for compensation until 1995.  

The assertion that the effective date should be retroactive 
to service, in the absence of a claim within a year of 
discharge, lacks legal merit.  Since there is no competent 
evidence of post-traumatic stress disorder dating to 1980 or 
earlier, the provisions relating to liberalizing law or VA 
issue are not applicable.  VAOPGCPREC 26-27 (July 16, 1997).

Finally, because there was no claim or informal claim for 
service connection for post-traumatic stress disorder prior 
to June 21, 1995, the claim otherwise fails.  Although 
reasons for not filing a claim prior to June 1995 have been 
advanced, none of the stated reasons are controlling or 
provide a basis for ignoring 38 U.S.C.A. § 5110.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor. 38 U.S.C.A. § 
5107.


ORDER

Entitlement to an effective date prior to June 21, 1995 for 
an award of compensation for post-traumatic stress disorder 
is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

